DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claim 17 was amended, claims 1-16 and 22-26 were canceled and claims 52 and 53 were newly added in the response filed on 3/24/2022.  Claims 17-19, 21, 52, and 53 are currently pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.
 Response to Amendment
	In the response filed on 3/24/2022, independent claim 1 was amended to delete the requirement that the reaction is carried out in benzyltrimethylammonium hydroxide.  Therefore, all of the non-statutory double patenting rejections of record (see p. 3-9 of the OA dated 1/24/2022) are withdrawn because they include the secondary reference GB1550420 (GB ‘420), which was only used to teach the deleted limitation.  The Applicant further amended independent claim 1 to limit the scope of the compound produced from the aza-Michael reaction by limiting the polyamine and activated olefin reactants to the compounds set forth in the new Markush groups defining said variables.  Further new claims 52 and 53 were included to further narrow the scope of the product. If the co-pending applications or patents of record still render obvious the claimed inventions, they have been included in new rejections below. 
	The amendments to the claims were sufficient to overcome the 35 USC 112(b) rejections over claims 18, 19, and 21.  See p. 9 of the OA dated 1/24/2022.  Therefore, the rejections are withdrawn. 
The Applicant's amendments, dated 3/24/2022, are sufficient to overcome:
i) the 35 USC 102(a)(2) rejection of claims 17-19 and 21 as being anticipated by/unpatentable over US2019/0062187 (‘187); and 
ii) the 35 USC 103 rejection of claims 17-19 and 21 as being unpatentable over US2019/0062187 (‘187).  See p. 10-17 of the OA dated 1/24/2022).  
‘187 does not teach or suggest the use of the claimed polyamines as a coupling partner in the disclosed aza-Michael addition reaction.  Therefore, the rejections are withdrawn.  It is also noted that the Applicant attempted to disqualify ‘187 as a reference under 35 USC 102(b)(2)(C) on p. 6-7 of the response filed on 3/24/2022, however these statements are not sufficient to invoke 35 USC 102(b)(2)(C).  The statement is insufficient because it only states that the instantly pending application and the ‘187 application were commonly owned “at the time of filing of both applications”.  35 USC 102(b)(2)(C) requires that both of the applications be commonly owned “not later than the effective filing date of the claimed invention”.  See MPEP 717.02.
The Applicant’s amendments, dated 3/24/2022, are sufficient to overcome the 35 USC 103 rejection of claims 17-19 and 21 as being unpatentable over JP2015101552 (JP ‘552) in view of GB1550420 (GB ‘420).  See p. 17-21 of the OA dated 1/24/2022.  Neither JP ‘552 norGB ‘420 teach or suggest the use of the claimed activated olefins having a cationic quaternary ammonium group.  Therefore, the rejections are withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-19, 21, 52, 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11084974 (‘974). 
Regarding claim 17, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘974 recites a method of use for a compound prepared by the claimed aza Michael reaction between a polyamine and an -unsaturated carbonyl compound (corresponding to the claimed activated olefin).  Claims 2-5 of ‘974 further teach that the polyamine encompasses those claimed and claim 10 of ‘974 teaches the -unsaturated carbonyl compounds encompass those claimed.  Additionally, and further regarding claims 52 and 53, claim 14 of ‘974 teaches the claimed species.  Though the claimed process is present in a product-by-process limitation to define the structure of a compound used in a different process in the claims of ‘974, the claimed process is still clearly recited in, and can be used in, the claims of ‘974.  See MPEP 2113. Regarding claims 18, 19, and 21, the use of reaction solvents is prima facie obvious to those ordinary skill in the art.  Further, claim 16 of ‘974 teaches that the product is employed in a carrier that is one of the claimed solvents.  Therefore, the skilled artisan would be motivated to carry out the reaction in one of the solvents recited in claim 16 of ‘974 in order to directly produce the composition employed in the process of the claims of ‘974.  Also see MPEP 2143(A).  

Claims 17-19, 21, 52, 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11058111 (‘111). 
Regarding claim 17, although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of ‘111 recite a method of use for a compound prepared by the claimed aza Michael reaction between a polyamine and an -unsaturated carbonyl compound.  Claims 6 and 7 of ‘111 further teach that the polyamine encompasses those claimed and that the-unsaturated carbonyl compound encompasses the activated olefins claimed.  Additionally, and further regarding claims 52 and 53, see the first structure in claim 1 and claim 6 of ‘111, which suggest the claimed species with sufficient specificity.  See MPEP 2144.08. Though the claimed process is present in a product-by-process limitation to define the structure of a compound used in a different process in the claims of ‘111, the claimed process is still clearly recited in, and can be used in, the claims of ‘111.  See MPEP 2113. Regarding claims 18, 19, and 21, the use of reaction solvents is prima facie obvious to those ordinary skill in the art.  Further, claims 9-11 of ‘111 teach that the product is employed in a carrier that is one of the claimed solvents.  Therefore, the skilled artisan would be motivated to carry out the reaction in one of the solvents recited in the claims of ‘111 in order to directly produce the composition employed in the process of the claims of ‘111.  Also see MPEP 2143(A).  

Claims 17, 18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11236040 (‘040). 
Regarding claim 17, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘040 claims a compound prepared by the claimed aza Michael reaction between a polyamine, an activated olefin, and an epoxide.  Therefore, the process of the claims of ‘040 recites the claimed process, plus an additional epoxide component, which is not prohibited by the open-ended comprising language of the instant claims.  See MPEP 2111.03.  Claims 2-9, 11, 15, 23, and 24 of ‘040 further teach that the polyamine encompasses those claimed and that the activated olefin encompasses those claimed. Though the claimed process is present in a product-by-process limitation to define the structure of a compound in the claims of ‘040, the claimed process is still clearly recited in, and can be used in, the claims of ‘040.  See MPEP 2113. Regarding claims 18 and 21, the use of reaction solvents is prima facie obvious to those ordinary skill in the art.  

Claims 17-19, 21, 52, 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No.11292734 (‘734). 
Regarding claim 17, although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 7 of ‘734 recite a method of use for a compound prepared by the claimed aza Michael reaction between a polyamine and an activated olefin having an ionic group.  Claims 2-6, 9-11, 13, and 15 of ‘734 further teach that the polyamine encompasses those claimed and that the activated olefin having an ionic group encompasses those claimed.  Additionally, and further regarding claims 52 and 53, see claim 14 of ‘734, which teaches the claimed species. Though the claimed process is present in a product-by-process limitation to define the structure of a compound used in a different process in the claims of ‘734, the claimed process is still clearly recited in, and can be used in, the claims of ‘734.  See MPEP 2113. Regarding claims 18, 19, and 21, the use of reaction solvents is prima facie obvious to those ordinary skill in the art.  Further, claim 17 of ‘734 teaches that the product is employed in a carrier that is one of the claimed solvents.  Therefore, the skilled artisan would be motivated to carry out the reaction in one of the solvents recited in the claims of ‘734 in order to directly produce the composition employed in the process of the claims of ‘734.  Also see MPEP 2143(A).  

Claims 17-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-25 of copending Application No.16/554972 (‘972) (reference application). The claims of ‘972 were allowed in the NOA dated 12/13/2021, though the case has not yet issued as a patent.
Regarding claim 17, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘972 recites a method of use for a compound prepared by the claimed aza Michael reaction between a polyamine, an activated olefin, and an epoxide.  Therefore, the process of the claims of ‘972 recites the claimed process, plus an additional epoxide component, which is not prohibited by the open-ended comprising language of the instant claims.  See MPEP 2111.03.   Claims 2-9, 11, and 15 of ‘972 further teach that the polyamine encompasses those claimed and that the activated olefin encompasses those claimed.  Regarding claims 18, 19, and 21, the use of reaction solvents is prima facie obvious to those ordinary skill in the art.  Further, claim 18 of ‘972 teaches that the product is employed in a carrier that is one of the claimed solvents.  Therefore, the skilled artisan would be motivated to carry out the reaction in one of the solvents recited in the claims of ‘972 in order to  directly produce the composition employed in the process of the claims of ‘972.  Also see MPEP 2143(A).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 17-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No.17/304041 (‘041) (reference application). 
Regarding claim 17, although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9, and 32 of ‘041 recite a composition comprising a compound prepared by the claimed aza Michael reaction between a polyamine, an -unsaturated carbonyl compound, and optionally an epoxide, and a method of use thereof.  Therefore, the process of the claims of ‘041 recites the claimed process, plus an additional epoxide component, which is not prohibited by the open-ended comprising language of the instant claims.  See MPEP 2111.03.  Claims 2-6 and 12-13 of ‘041 further teach that the polyamine encompasses those claimed and that the -unsaturated carbonyl compound encompasses the activated olefins claimed.  Regarding claims 18, 19, and 21, the use of reaction solvents is prima facie obvious to those ordinary skill in the art.  Further, claims 16-18 of ‘041 teach that the product is employed in a carrier that is one of the claimed solvents.  Therefore, the skilled artisan would be motivated to carry out the reaction in one of the solvents recited in the claims of ‘041 in order to directly produce the composition employed in the process of the claims of ‘041.  Also see MPEP 2143(A).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 17-19, 21, 52, and 53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-44 of copending Application No.17/305069 (‘069) (reference application). 
Regarding claim 17, although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of ‘069 recites a composition comprising a compound prepared by the claimed aza Michael reaction between a polyamine and an -unsaturated carbonyl compound (activated olefin). Claims 26-41 of ‘069 further teach that the polyamine encompasses those claimed and that the -unsaturated carbonyl compound encompasses the activated olefins claimed.  Additionally, and further regarding claims 52 and 53, claim 41 of ‘069 teaches the claimed species.  Regarding claims 18, 19, and 21, the use of reaction solvents is prima facie obvious to those ordinary skill in the art.  Further, claims 42-43 of ‘069 teach that the product is employed in a carrier that is one of the claimed solvents.  Therefore, the skilled artisan would be motivated to carry out the reaction in one of the solvents recited in the claims of ‘069 in order to directly produce the composition employed in the process of the claims of ‘069.  Also see MPEP 2143(A).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 17-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.17/650106 (‘106) (reference application). 
Regarding claim 17, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘106 recites a composition comprising a compound prepared by the claimed aza Michael reaction between a polyamine, an activated olefin, and an epoxide.  Therefore, the process of the claims of ‘106 recites the claimed process, plus an additional epoxide component, which is not prohibited by the open-ended comprising language of the instant claims.  See MPEP 2111.03.  Claims 2-9 and 11-14 of ‘106 further teach that the polyamine encompasses those claimed and that the activated olefin encompasses those claimed.  Regarding claims 18, 19, and 21, the use of reaction solvents is prima facie obvious to those ordinary skill in the art.  Further, claim 15 of ‘106 teaches that the product is dispersible in water.  Therefore, the skilled artisan would be motivated to carry out the reaction to produce the compound of ‘106 in water in order to directly produce the composition employed in the process of the claims of ‘106.  Also see MPEP 2143(A).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 17-19, 21, 52, and 53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No.17/652728 (‘728) (reference application). 
Regarding claim 17, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘728 recites a composition comprising a compound prepared by the claimed aza Michael reaction between a polyamine and an activated olefin. Claims 2-10 and 12-14 of ‘728 further teach that the polyamine encompasses those claimed and that the activated olefin encompasses those claimed.  Additionally, and further regarding claims 52 and 53, claim 13 of ‘728 teaches the claimed species.  Regarding claims 18, 19, and 21, the use of reaction solvents is prima facie obvious to those ordinary skill in the art.  Further, claim 15 of ‘728 teaches that the product is employed in a carrier that is one of the claimed solvents.  Therefore, the skilled artisan would be motivated to carry out the reaction in one of the solvents recited in the claims of ‘728 in order to directly produce the composition employed in the process of the claims of ‘728.  Also see MPEP 2143(A).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (JPS6259602, published on 3/16/1987).  Kimura is not in English and there is no English language equivalent available, therefore a machine generated translation is also provided.  The appended document, including the original patent and the translation, is 15 pages.  When a page number is referenced below it will refer to the page number out of 15.
Kimura is directed toward an aqueous solution of a cation-modified polyacrylamide, its production and its use as a paper-making additive.  See whole document.  Regarding claims 17-19 and 21, Kimura teaches an aza Michael reaction wherein ethylene diamine (a polyamine) is reacted with an aqueous solution of methacrylamide trimethylpropylammonium chloride.  See example 2 on p. 14, starting at line 138, and abstract, which clearly describes the reaction as a Michael addition.  Also see the structures in claim 1 on p. 2, wherein the product is shown in the first column and the starting acrylamide is shown in the second column. Methacrylamide trimethylpropylammonium chloride appears to be identical to the claimed activated olefin MAPTAC (wherein the structure was obtained using the “convert name to structure feature” of ChemDraw Professional ®): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  Further regarding claims 18, 19, and 21, the only other component of the reaction appears to be water as a solvent for the aqueous solution of the methacrylamide trimethylpropylammonium chloride.  Also see MPEP 2131.02.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morinaga (WO 2009/153209, published on 12/23/2009).
Morinaga is directed toward a modified polymeric pro-fragrance.  See whole document.  Regarding claim 17, Morinaga teaches an aza Michael reaction wherein a branched polyethyleneimine (BPEI, a polyamine) is reacted with [2-(acryloyloxy)ethyl]trimethylammonium chloride (a quaternary amine, QA) to form secondary amine/Michael adduct BPEI/QA.  BPEI/QA is then further reacted with octanal to produce BPEI/QA/Octanal. See example 3 on p. 19.  The quaternary amine corresponds to a compound of the following formula (as determined using the “convert name to structure” feature of ChemDraw Professional®): 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  Therefore, this compound appears to be identical to the claimed activated olefin DMAEA-MCQ (wherein the structure was obtained from ChemDraw Professional ® as above): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  Also see discussion of the step on p. 4, 4th paragraph to p. 5, penultimate paragraph of Morinaga, wherein the activated olefin is a compound of formula (IV) of Morinaga.  Also see MPEP 2131.02.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga (WO 2009/153209, published on 12/23/2009).
Applicant Claims

    PNG
    media_image4.png
    219
    985
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    210
    1014
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    54
    894
    media_image6.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Morinaga is directed toward a modified polymeric pro-fragrance.  See whole document.  Regarding claim 17, Morinaga teaches an aza Michael reaction wherein a branched polyethyleneimine (BPEI, a polyamine) is reacted with [2-(acryloyloxy)ethyl]trimethylammonium chloride (a quaternary amine, QA) to form secondary amine/Michael adduct BPEI/QA. BPEI/QA is then further reacted with octanal to produce BPEI/QA/Octanal. See example 3 on p. 19.  The quaternary amine corresponds to a compound of the following formula (as determined using the “convert name to structure” feature of ChemDraw Professional®): 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  Therefore, this compound appears to be identical to the claimed activated olefin DMAEA-MCQ (wherein the structure was obtained from ChemDraw Professional ® as above): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  Also see discussion of the step on p. 4, 4th paragraph to p. 5, penultimate paragraph of Morinaga, wherein the activated olefin is a compound of formula (IV) of Morinaga.  Also see MPEP 2131.02.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claims 18, 19, and 21, example 3 of Morinaga is carried out in the absence of a solvent, alkalinity source, acid and/or catalyst.  However, the more general description of the reaction on p. 4, 4th paragraph to the end of p. 5 recites that the reaction may also include a solvent provided that it does not react with any of the reactants.  The 5th paragraph on p. 4 of Morinaga further teaches that the Michael adduct (modified amino-functional polymer) product should be soluble in polar solvents like water.  The penultimate paragraph of p. 13 and p. 15 (all) of Morinaga further teach that the final products of process disclosed in Morinaga, namely polymeric pro-fragrances, may be employed in compositions comprising solvents, which include those claimed. 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed process based on the teachings of Morinaga with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to employ a reaction solvent in the aza-Michael reaction of Morinaga because Morinaga expressly suggests as much, so long as the solvent is inert to the reaction conditions.  Further, the skilled artisan would have been motivated to use one of the claimed solvents because the final products from the process of Morinaga are intended for use in compositions comprising said solvents.  Therefore, the claimed solvents are expected to solubilize the reactants and products of the aza-Michael reaction.  Nor is there any indication that the claimed solvents would react with the aza-Michael reactants.  Including one of the claimed solvents in the reaction of Morinaga will result in a predictable aza-Michael process.

Claims 17-19, 21, 52, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaper (US 4166894, published on 9/4/1979).
Applicant Claims

    PNG
    media_image4.png
    219
    985
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    210
    1014
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    54
    894
    media_image6.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Schaper is directed toward functional ionene compositions and their use.  See whole document.  Regarding claim 17, Schaper teaches that the first step in the ionene production process is the reaction between a diamine and functional group to produce a functional diamine.  See col. 5, lines 32-45.  Schaper teaches that functional group is double bond of an -unsaturated carboxyl derivative and that the reaction between the diamine and functional group is an aza-Michael addition to produce the functional diamine.  See col. 5, line 45-col. 6, line 57.  The -unsaturated carboxyl derivative corresponds to the claimed activated olefin.  The scope of the diamines (polyamines) is disclosed in col. 6, line 58-col. 7, line 8 and the scope of the -unsaturated carboxyl derivative is disclosed in col. 7, line 8-col. 8, line 2 and col. 8, line 60-col. 14, line 35 (Table). 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Regarding claim 17, Schaper does not teach an anticipatory example wherein one of the claimed polyamines is reacted with one of the claimed activated olefins.  The closest example of Schaper to that of the claimed process is that of Example 2 in col. 16.  In example 2, ethylenediamine (a claimed polyamine) undergoes an aza-Michael reaction with AMBTAC (3-acrylamido-3-methylbutyl trimethyl ammonium chloride), an activated olefin of the following structure (as determined using the “convert name to structure” feature of ChemDraw Professional®): 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.  This compound corresponds to a derivative of the claimed activated olefin, APTAC: 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 wherein one of the -CH2- groups has been replaced by a -C(CH3)2- group (wherein the structure was obtained from ChemDraw Professional ® as above).  
Schaper further teaches a Table including sixteen preferred activated olefins for the aza-Michael process. Two of the sixteen compounds correspond to the following (see Table in col. 11-12):

    PNG
    media_image9.png
    120
    546
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    193
    528
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    199
    516
    media_image11.png
    Greyscale
.  The first compound corresponds to DMAEA-MSQ and the second compound corresponds to MAPTAC: 

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 (wherein the structures were obtained from ChemDraw Professional® as above).  
	Additionally, Schaper only exemplifies the use of ethylenediamine and N,N-dimethylethylenediamine (DMEDA) as the polyamine coupling partner in the examples.  See examples 1-3 in col. 15-17.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed process based on the teachings of Schaper with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to substitute one of the activated olefins employed in examples 1-3 with MAPTAC or DMAEA-MSQ because both are two of only sixteen preferred examples of activated olefins according to the Table of Schaper in col. 11-12.  Substituting either of these activated quaternary ammonium olefins for the analogous quaternary ammonium AMBTAC activated olefin employed in the aza-Michael reaction with ethylenediamine (one of only two diamines exemplified) under the conditions of example 2 of Schaper will result in a process to predictably produce the corresponding aza-Michael adduct of ethylene diamine and the claimed activated olefins.  As the genus of preferred diamines and the genus of preferred activated olefins disclosed in Schaper are both sufficiently small, any of the aza-Michael adducts produced by combining the preferred reactants will be expected to possess the same utility as those specifically exemplified in the examples.  Also see MPEP 2144.08 and MPPE 2144.09.
Regarding claims 18, 19, and 21, Schaper teaches that the aza-Michael reactions are carried out in the presence of water as a solvent and in the absence of any additional reagents/reactants.  
Regarding claims 52 and 53, ethylenediamine, only one of two exemplified diamines, corresponds to the polyamine core of the first compound of claim 53 and a compound of claim 52, wherein n is 0.  The MAPTAC activated olefin of Schaper in the Table in col. 11-12 is a one carbon homolog of the APTAC activated olefin used to produce the compounds in claims 52 and 53.  The difference between the two groups is that one is a methacrylate derivative and one is an acrylate derivative, wherein those of ordinary skill in the art treat both groups as interchangeable due to their significant structural similarity.  Of the sixteen preferred activated olefins disclosed in the Table in col. 9-14 of Schaper, all are either acrylate derivatives (R’ = H) or methacrylate derivatives (R’ = CH3).  Therefore, the skilled artisan would have found it prima facie obvious to use either the methacrylate or acrylate version of each of the preferred activated olefins disclosed to arrive at the claimed species of compounds owing to their significant structural similarity.  Also see MPEP 2144.08 and 2144.09.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622